DETAILED ACTION
This Office Action is in response to Application filed April 19, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants' election with traverse of Group II and Species B drawn to the embodiment shown in Figs. 2 and 3 of current application, claims 1, 3, 9, 11 and 16, in the reply filed on October 12, 2022 is acknowledged.  The traversal is on the ground that “there is no serious search and examination burden to the these two inventions and thirteen species which are all in the same subclass H01L, and the applicant finds the restriction requirement improper.”  This is not found persuasive because (a) Applicants simply made allegations, but did not provide any evidence that there is no serious search and examination burden, (b) belonging to the same subclass H10L does not necessarily suggest that there would not be serious search and examination burden since there are hundreds, if not thousands, subclasses under H01L, and (c) Applicants already withdrew claims that are not directed to Applicants’ elected invention and species.  The requirement is still deemed proper and is therefore made FINAL.
The Examiner notes that claims 14 and 15 are also withdrawn, because claim 14 depends on the withdrawn claim 12, and claim 15 depends on claim 14.

Claim Objections
Claim 9 is objected to because of the following informalities: “superlattice materials” should be replaced with “heteromaterials” to avoid indefiniteness.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Eshita et al. (US 5,057,880)
Regarding claims 1, 3, 9 and 11, Eshita et al. disclose a semiconductor device (Fig. 6), comprising: a substrate (31); a nucleation layer (32a, 32b, composite layer of 32a and 32b, or not-shown additional layer formed before formation of 32a), because the limitation “nucleation” is directed to an intended use of a layer that functions as a layer for growth of a subsequent layer or subsequent layers, disposed on the substrate; a buffer layer (composite layer of 23’ and 33A) (col. 6, lines 64-65, col. 7, lines 1-2, and col. 2, lines 25-27) disposed on the nucleation layer, because the preposition “on” does not necessarily suggest “directly on”, the buffer layer comprising: a first superlattice layer (33A) (col. 4, lines 11-16), having at least two heteromaterials (GaAs and InGaAs) alternately arranged in a horizontal direction; and a second superlattice layer (23’), having at least two heteromaterials (GaAs and InGaAs) vertically stacked along a vertical direction, wherein the at least two heteromaterials stack at least once within the second superlattice layer; an active layer (34) (col. 3, lines 56-57) disposed on the buffer layer, because (a) the limitation “active” is directed to an intended use of the compound semiconductor layer 34, and (b) at least a portion of the compound semiconductor layer 34 should function as a channel layer; and a gate electrode (35) (col. 6, line 28) disposed on the active layer (claim 1), wherein the second superlattice layer (23’) is disposed on the first superlattice layer (33A), because the preposition “on” does not necessarily suggest “directly on”, “above” or “over” (claim 3), the at least two superlattice materials (GaAs and InGaAs) of the second superlattice layer (23’) respectively comprises a single film (single film of GaAs and single film of InGaAs) (claim 9), and the at least two heteromaterials (GaAs and InGaAs) of the first superlattice layer (33A) have coplanar surfaces (claim 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eshita et al. (US 5,057,880) in view of Costa et al. (US 6,521,961)  The teachings of Eshita et al. are discussed above.
Eshita et al. differ from the claimed invention by not showing that the nucleation layer comprises aluminum nitride.
Costa et al. disclose a GaAs-based field effect transistor and a GaN-based field effect transistor as alternate embodiments (col. 6, lines 16-29).
Since both Eshita et al. and Costa et al. teach a GaAs-based field effect transistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a GaN-based field effect transistor can be manufactured in a configuration (substantially) identical to the GaAs-based field effect transistor disclosed by Eshita et al. by replacing As atoms with N atoms, because (a) a GaN-based semiconductor device has been a natural progression or advancement from a GaAs-based semiconductor device to take advantage of the excellent mechanical and electrical characteristics of GaN-based semiconductor materials, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Further regarding claim 16, Eshita et al. in view of Costa et al. differ from the claimed invention by not showing that the nucleation layer comprising aluminum nitride.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the nucleation layer can comprise aluminum nitride, because (a) aluminum nitride has been one of the most commonly employed nucleation layer materials due to its compatibility with various substrate materials, its well-known deposition processes, and its relatively high band gap, which would render the aluminum nitride (substantially) insulating, which in turn would (substantially) isolate a channel layer from the substrate, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tu et al. (US 9,263,635)
Stewart et al. (US 9,466,679)
Howell et al. (US 9,202,906)
Chang et al. (US 10,879,382)
Nakazawa et al. (US 8,039,329)
Beaumont et al. (US 9,012,306)
Ashby et al. (US 6,599,362)
Koide et al. (US 6,121,121)
Wang (US 8,652,947)
Yan et al. (US 8,137,998)
Hata et al. (US 7,829,900)
Koike et al. (US 7,141,444)
Koike et al. (US 6,645,295)
Morita (US 6,498,048)
Kim (US 8,115,224)
Morita (US 7,244,308)
Burnham (US 4,857,971)
Chen et al. (US 2013/0140525)
Shichijo et al. (US 5,238,869)
Kuramoto et al. (US 6,078,062)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        


/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        October 21, 2022